ANNEX II Underlying Funds Registrant Series Franklin Gold and Precious Metals Fund N/A Franklin Custodian Funds Franklin Dynatech Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Value Investors Trust Franklin Balance Sheet Investment Fund Franklin MicroCap Value Fund Franklin Small Cap Value Fund Franklin Mutual Series Funds Mutual Global Discovery Fund Mutual European Fund Mutual Financial Services Fund Mutual Shares Fund Templeton China World Fund N/A Templeton Developing Markets Trust N/A Templeton Funds Templeton Foreign Fund Templeton Global Smaller Companies Fund N/A Franklin High Income Trust Franklin High Income Fund Franklin Investors Securities Trust Franklin Floating Rate Daily Access Fund Franklin Limited Maturity U.S. Government Securities Fund Franklin Total Return Fund Franklin Real Estate Securities Trust Franklin Real Estate Securities Fund Franklin Strategic Series Franklin Growth Opportunities Fund Franklin Flex Cap Growth Fund Franklin Natural Resources Fund Franklin Small Cap Growth Fund Franklin Small-Mid Cap Growth Fund Franklin Strategic Income Fund Franklin Strategic Mortgage Portfolio N/A Franklin Templeton Global Trust Franklin Templeton Hard Currency Fund Templeton Income Trust Templeton Global Bond Fund Franklin Global Trust Franklin Templeton Emerging Market Debt Opportunities Fund Franklin Global Real Estate Fund Franklin International Small Cap Growth Fund Templeton Growth Fund, Inc. N/A Institutional Fiduciary Trust Money Market Portfolio Franklin Templeton International Trust Templeton Foreign Smaller Companies Fund
